Citation Nr: 0405996	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  00-05 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a rating in excess of 30 percent for acne 
scarring and acne vulgaris.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel





INTRODUCTION

The veteran had active military service from May 1969 to 
April 1971.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1999 RO rating decision, which (in pertinent 
part) denied service connection for PTSD and denied a rating 
in excess of 30 percent for acne scarring and acne vulgaris.  

As an initial matter, the Board notes that there has been 
some confusion as to which rating decision has given rise to 
the appeal for service connection for PTSD.  Regardless, this 
claim for service connection has been consistently addressed 
by the RO on the merits (rather than as to whether new and 
material evidence has been submitted to reopen).  Fairness 
dictates that the Board does likewise.  

The claim for service connection for PTSD is addressed in the 
decision section, while the claim for a rating in excess of 
30 percent for acne scarring and acne vulgaris is addressed 
in the remand section.  


FINDING OF FACT

PTSD has not been objectively demonstrated.


CONCLUSION OF LAW

Service connection for PTSD is not warranted. 38 U.S.C.A. §§ 
101(16), 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 
(1993), (2002), and (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The veteran's original claim for VA benefits was made on a VA 
Form 21-526 filed in 1971.  The RO's July 1999 rating 
decision denying service connection was initiated after the 
veteran filed a written statement referencing PTSD in July 
1998.  He has not raised an issue as to the provision of a 
form or instructions for applying for benefits, and thus 
there is no issue as to provision of a form or instructions 
for applying for benefits in this case.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(CAVC) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision (the July 1999 rating decision) was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that Pelegrini is incorrect as it applies to cases 
where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

In the present case, a July 1999 rating decision denied 
service connection for PTSD.  Only after that rating decision 
was promulgated did the AOJ, in July 2001, provide notice to 
the claimant regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  The claimant was also sent a 
supplemental statement of the case in July 2001, a Board 
remand in November 2001, another development letter in 
December 2001, and a supplemental statement of the case in 
September 2002.  

Because the VCAA notice in this case was not provided to the 
claimant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  While the CAVC did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the CAVC acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  
To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the claimant to overcome.  See 
Pelegrini, No. 01-944, slip op. at 13.  Similarly, a claimant 
is not compelled under 38 U.S.C. § 5108 to proffer new and 
material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either 
the AOJ or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in July 2001 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of the claimant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
supplemental statement of the case was provided to the 
claimant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The RO has obtained numerous VA treatment, examination, and 
hospitalization records, as well as pertinent private medical 
records.  The veteran has not indicated that there are any 
outstanding records pertinent to his claim.  He underwent VA 
examinations in November 1999 and April 2002, and the reports 
of these examinations (as well as numerous prior VA 
psychiatric examinations) have been obtained and reviewed by 
the RO and the Board.

VA has substantially fulfilled its duties to notify and 
assist in this case, and there are no areas in which further 
development may be fruitful.  Remanding this case yet again 
could not possibly benefit the veteran.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

II.  Service connection for PTSD

The veteran is seeking service connection for PTSD based on 
Vietnam war-related stressors.  

In seeking VA disability compensation, a veteran seeks to 
establish that a current disability results from disease or 
injury incurred in or aggravated by service. 38 U.S.C.A. § 
1110.  Such a disability is called "service connected."  38 
U.S.C.A. § 101(16).  Service connection basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  A veteran may 
also establish service connection if all of the evidence, 
including that pertaining to service, shows that a disease 
first diagnosed after service was incurred in service.  38 
C.F.R. § 3.303(d). 

Specifically concerning the issue of service connection for 
PTSD, the Board notes that the relevant regulation, 38 C.F.R. 
§ 3.304(f), was amended during the course of this appeal.  
This regulation formerly provided:

Service connection for [PTSD] requires 
medical evidence establishing a clear 
diagnosis of the condition, credible 
supporting evidence that the claimed 
inservice stressor actually occurred, and 
a link, established by medical evidence, 
between current symptomatology and the 
claimed inservice stressor.  If the 
claimed stressor is related to combat, 
service department evidence that the 
veteran engaged in combat or that the 
veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar 
combat citation will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of [38 C.F.R.] 
§ 3.1(y) . . . will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
stressor. 

38 C.F.R. § 3.304(f) (1993).

The regulation was amended in 1999 to read as follows:

Service connection for [PTSD] requires 
medical evidence diagnosing the condition 
in accordance with [38 C.F.R.] 
§ 4.125(a)...; a link, established by 
medical evidence, between current 
symptoms and an in-service stressor; and 
credible supporting evidence that the 
claimed in-service stressor occurred.  If 
the evidence establishes that the veteran 
engaged in combat with the enemy and the 
claimed stressor is related to that 
combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  If the 
evidence establishes that the veteran was 
a prisoner-of-war under the provisions of 
[38 C.F.R.] § 3.1(y) . . . and the 
claimed stressor is related to that 
prisoner-of-war experience, in the 
absence of clear and convincing evidence 
to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor. 

38 C.F.R. § 3.304(f) (2002).  

The Board also notes that 38 C.F.R. 3.304(f) was amended 
again, effective March 7, 2002.  See 67 Fed. Reg. 10330-10332 
(2002).  These amendments, however, make substantive changes 
only with regard to adding language concerning PTSD claims 
based on in-service personal assaults (not at issue here).  
Consequently, they do not materially affect the case now 
under consideration by the Board.  

If the diagnosis of a mental disorder does not conform to the 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition [DSM-IV] or is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.  38 
C.F.R. § 4.125(a).  The DSM-IV sets forth specific criteria 
which must be met to establish a diagnosis of service 
connection for PTSD.  These are as follows:

A. The person has been exposed to a 
traumatic event in which both of the 
following were present:

(1) the person experienced, 
witnessed, or was confronted with an 
event or events that involved actual 
or threatened death or serious 
injury, or a threat to the physical 
integrity of self or others 

(2) the person's response involved 
intense fear, helplessness, or 
horror. . . .

B. The traumatic event is persistently 
reexperienced in one (or more) of the 
following ways:

(1)  recurrent and intrusive 
distressing recollections of the 
event, including images, thoughts, 
or perceptions. . . . 

(2)  recurrent distressing dreams of 
the event. . . . 

(3)  acting or feeling as if the 
traumatic event were recurring 
(includes a sense of reliving the 
experience, illusions, 
hallucinations, and dissociate 
flashback episodes, including those 
that occur on awakening or when 
intoxicated). . .  

(4)  intense psychological distress 
at exposure to internal or external 
cues that symbolize or resemble an 
aspect of the traumatic event

(5)  physiological reactivity on 
exposure to internal or external 
cues that symbolize or resemble an 
aspect of the traumatic event

C.  Persistent avoidance of stimuli 
associated with the trauma and numbing of 
general responsiveness (not present 
before the trauma), as indicated by three 
(or more) of the following:

(1)  efforts to avoid thoughts, 
feelings, or conversations 
associated with the trauma 

(2) efforts to avoid activities, 
places, or people that arouse 
recollections of the trauma 

(3) inability to recall an important 
aspect of the trauma 

(4) markedly diminished interest or 
participation in significant 
activities 

(5) feeling of detachment or 
estrangement from others 

(6) restricted range of affect 
(e.g., unable to have loving 
feelings) 

(7) sense of a foreshortened future 
(e.g., does not expect to have a 
career, marriage, children, or a 
normal life span) 

D.  Persistent symptoms of increased 
arousal (not present before the trauma), 
as indicated by two (or more) of the 
following:

(1)  difficulty falling or staying 
asleep 

(2) irritability or outbursts of 
anger 

(3) difficulty concentrating 

(4) hypervigilance 

(5) exaggerated startle response

E.  Duration of the disturbance (symptoms 
in Criteria B, C, and D) is more than 1 
month.

F.  The disturbance causes clinically 
significant distress or impairment in 
social, occupational, or other important 
areas of functioning.

DSM-IV, pp. 427-429 (1994).

As detailed below, the key issue is whether the veteran has a 
diagnosis of PTSD that meets the regulatory criteria.  

In the present case, service medical records reflect that at 
a March 1969 pre-induction examination, the veteran denied 
any history of frequent trouble sleeping, frequent or 
terrifying nightmares, depression or excessive worry, loss of 
memory or amnesia, bed wetting, periods of unconsciousness, 
or nervous trouble of any sort.  Psychiatric examination was 
normal, as it was during his April 1971 separation 
examination.  

The veteran's DA Form 20 [Enlisted Qualification Record] 
indicates that he served in Vietnam from May 1970 to April 
1971, and that during that time, his principal duties 
included longshoreman, cargo checker, winch operator, and 
clerk typist.  He was involved in an unnamed campaign in Da 
Nang in August 1970, and received, in pertinent part, a 
Vietnam Service Medal and a Republic of Vietnam Commendation 
Medal with device.  

He has asserted (in an October 1999 written statement) that 
while in Vietnam, he was assigned as a machine gunner for 
numerous convoys traveling from Cam Rahn Bay to Pleiku and 
other places.  On many occasions, according to the veteran, 
his convoy was ambushed and he had to fire a machine gun into 
enemy positions.  

The claims file is replete with VA examination, outpatient 
treatment and hospitalization records, as well as private 
medical records.  Collectively, the records reflect 
examination and treatment of the veteran between April 1971 
and April 2002, and they include numerous psychiatric 
diagnoses, including anxiety, chronic schizophrenia with 
suicidal ideation, somatization disorder, dysthymic disorder, 
bipolar disorder, generalized anxiety disorder, cyclothymic 
disorder, mood disorder by history, major depression with 
psychotic features, schizo-affective disorder, dementia, and 
avoidant personality disorder.  Yet none of these medical 
records reflect that the veteran has ever been diagnosed as 
having PTSD.  In fact, at the conclusion of two examinations 
(conducted in November 1999 and April 2002), VA physicians 
specifically concluded that based on his history and medical 
records, there was no basis to diagnose the veteran as having 
PTSD.  

Thus there is no question that the veteran has failed to 
establish a diagnosis of PTSD consistent with the criteria in 
DSM-IV.  The Board recognizes the veteran's sincere belief 
that he has PTSD as a result of Vietnam-related stressors, 
but he is not a physician, and he is not qualified to express 
a medical opinion as to such a relationship.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

Therefore, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for 
PTSD.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability. . . . In the absence of proof 
of a present disability there can be no valid claim.")  
Accordingly, under the circumstances, the claim for service 
connection for PTSD is denied. 

ORDER

Entitlement to service connection for PTSD is denied.

REMAND

The most recent VA skin examination was conducted in March 
1999.  On a March 2000 Form 9, the veteran indicated that his 
condition had worsened.  To ensure that the Board has the 
most contemporaneous and accurate information about his 
service-connected skin disability, a new dermatological 
examination of the veteran's acne should be scheduled.  The 
RO should also obtain updated treatment records before the 
new examination is conducted.

The Board also notes that the regulations used to evaluate 
skin disabilities have changed since the RO last evaluated 
the veteran's service-connected skin disability.  67 Fed. 
Reg. 49,590-49,599 (July 31, 2002); see also corrections at 
67 Fed. Reg. 58,448 (September 16, 2002); codified at 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805.  The RO 
has not yet considered the veteran's disability under this 
new criteria, nor has it given the veteran notice thereof.  
This should be done.

Finally, the Board notes that on a written statement 
submitted on the veteran's behalf in March 2002, it was 
suggested that the RO may not have the veteran's most current 
address.  This should be clarified on remand.

Accordingly, the Board REMANDS this case for the following:

1.  With any needed assistance from his 
representative, clarify the veteran's 
current address.

2.  Ask the veteran to provide a list of 
the names and addresses of all private 
and VA doctors and medical care 
facilities (hospitals, HMOs, VA Medical 
Centers, etc.) that have treated him for 
acne since September 2002 (the last time 
VA records were associated with the 
claims folder).  Provide him with release 
forms and ask him to sign and return a 
copy for each health care provider 
identified, and for whose treatment 
records are not already contained within 
the claims file.  When the veteran 
responds, obtain records from each health 
care provider he identifies (except where 
VA has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.  Also, inform the 
veteran that adjudication of his claims 
will continue without these records 
unless he is able to submit them.  Allow 
an appropriate period for response.

3.  Thereafter, schedule a VA 
dermatological examination to determine 
the nature and severity of the veteran's 
service-connected acne scarring and acne 
vulgaris.  If possible, have unretouched 
color photographs taken and associated 
with the claims folder (so as to aid in 
assessing the veteran's condition, 
particular with regard to the revised 
rating criteria).

4.  Review the claims file and ensure 
that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A and 38 C.F.R. § 3.159 are 
fully complied with and satisfied.  If 
the examination report is inadequate for 
any reason, return it for revision.

5.  Thereafter, if the claim on appeal 
remains denied, provide the veteran and 
his representative with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits, including a summary 
of the evidence and analysis of all 
pertinent laws, regulations, and 
diagnostic codes (including the new 
rating criteria for evaluating skin 
disabilities).  Allow an appropriate 
period of time for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.43 and 
38.02.




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



